Citation Nr: 9902624	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
head injury, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date prior to November 13, 
1996, for an increased evaluation of 30 percent for major 
depression.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
January 1980.  

This appeal is before the Board of Veterans Appeals (Board) 
from determinations of the Los Angeles, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of an increased evaluation for major depression 
and an earlier effective date for the increased evaluation 
for major depression will be addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  All available evidence necessary to render an equitable 
decision in the current appeal has been obtained by the RO. 

2.  The probative medical evidence shows that the veteran's 
migraine disability is manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
continuously treated for headaches from March 1978 until he 
hit and injured his head in July 1979.  A March 1980 medical 
report shows a diagnosis of open fracture of the outer table 
of the frontal bone with laceration of the left frontal 
area/open fracture of the zygomatic suture line with 
laceration of the left ear and eyelid without nerve or artery 
involvement.  The January 1980 report of medical history at 
separation shows an assessment of migraine headaches.

Paycheck stubs of the veteran show that he used 0 hours in 
March 1996, 32 hours in June 1996, and 48 hours of sick leave 
in September 1996.  

Private treatment records show that the veteran was seen for 
treatment of headaches in May, July, and August 1996.  The 
July report shows an assessment of "severe headaches" and the 
August report shows an assessment of "intractable headache."

The veteran reported that he has had migraine headaches on 
average of two or three times per year at a September 1996 
personal hearing before a hearing officer at the RO.  He 
reported that he was on the tail end of a month-long headache 
and observed that the dull ache had become normal.  He 
reported that migraines manifested by blinding, flashing 
lights, or seeing stars or hearing bells really got his 
attention.  He also noted that his migraines have been bad 
enough to bring him to his knees.  He described the 
medications that he used for his headaches.  The veteran also 
reported that the residuals of his head injury were 
manifested by memory loss.  He approximated that his 
headaches occurred once per month or every two months.  The 
veteran reported that he has been without headaches for 
periods as long as three months, but not longer.  

The record contains VA outpatient treatment records showing 
treatment for complaints of headaches from July 1996 to 
November 1997 on approximately a monthly basis.  The July 
report shows complaints of headaches for six weeks.  The 
veteran reported in September 1996 that he had missed one day 
of work due to his headache.  Also in September, the examiner 
indicated that the computed tomography scan of the head 
revealed no significant abnormalities.  In December 1996, the 
veteran reported that the headaches had increased in 
frequency and severity.  A February 1997 psychology report 
shows one attack per month with respect to the veteran's 
headaches.  In September 1997, the examiner noted a history 
of headaches two to three times per week and made an 
assessment of migraines.

The veteran reported headaches dating back to the 1970s in a 
February 1998 VA neurology examination.  He reported since 
that time he has had multiple headaches, very frequent, which 
have been incapacitating anywhere from hours up to weeks 
unless treated with narcotics.  He described headaches having 
a mild aura with a dull aching behind his left eye and then 
flashing lights in both eyes and pain globally.  He reported 
that during his headaches he was unable to continue normal 
activity and must seek medical help.  Physical examination 
revealed normal cranial nerves.  Funduscopic examination with 
the exception of a right cataract was also normal.  The 
examiner noted that sensory examination of the face was 
probably normal except that there was a subjective sensation 
in the first and third divisions of cranial nerve V.  The 
examiner found, based upon the history and examination that 
the veteran had probable migraine headaches, perhaps 
exacerbated by the trauma twenty years ago.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The regulations provide with respect to brain disease due to 
trauma that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma).  Id.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

The schedule of ratings provides an evaluation of 10 percent 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over the last several months and an 
evaluation of 30 percent for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
For migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is warranted.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for the residuals 
of a head injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Following a review of the evidence of record, the Board finds 
that an evaluation greater than 10 percent for the veteran's 
headache disability is not warranted.  The Board notes that 
the issue has been styled as an increased rating for the 
residuals of a head injury in light of the veteran hitting 
his head during service in July 1979.  Notwithstanding the 
inservice head injury, the Board finds that the veteran's 
disability is more appropriately evaluated pursuant to the 
criteria for migraine rather that brain disease due to 
trauma.  Diagnostic Code 8045 directs that purely 
neurological disabilities will be evaluated pursuant to the 
code corresponding to the pertinent neurological 
manifestation.  38 C.F.R. § 4.124a.  

The Board also notes that the record does not show a 
diagnosis of multi-infarct dementia due to the head injury to 
support an evaluation greater than 10 percent on that basis.  
Id.  At his September 1996 personal hearing, the veteran 
attributed memory loss to the head injury.  The probative 
medical evidence does not show that the veteran has memory 
loss due to the head injury and the veteran, as a lay person, 
is not competent to establish such a link.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence of record shows that the veteran's 
disability is appropriately evaluated pursuant to the 
criteria for migraine.  The service medical records show that 
the veteran had a long-standing history of headaches prior to 
the head injury.  The diagnosis upon separation was migraine 
headaches in January 1980.  The VA examiner's comments in 
February 1980 are consistent with the veteran's inservice 
medical history, specifically that the veteran's migraine 
headaches were perhaps exacerbated by the inservice trauma.  
The private and VA outpatient treatment records clearly 
establish that the veteran's current symptomatology consists 
of migraine headaches.  

The criteria for migraine requires characteristic prostrating 
attacks averaging one in two months for a 10 percent 
evaluation and characteristic prostrating attacks on average 
of once per month for a 30 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Following a review of the 
evidence of record, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for an evaluation of 10 percent.  38 C.F.R. § 4.7.

The Board is cognizant of the outpatient treatment records, 
which show treatment for migraine headaches approximately on 
a monthly basis.  The regulations, however, requires both 
characteristic prostrating attacks and a frequency of one 
attack per month.  In the instant case, the evidence does not 
show that the veteran's monthly treatment for migraine is 
manifested by characteristic prostrating attacks.  


The examiners have not rendered a finding or opinion that his 
migraines are prostrating, nor do the outpatient records 
contain findings upon which the Board could infer that such 
attacks were of such severity to support a conclusion that 
the attacks were prostrating.  

The veteran reported at his September 1996 personal hearing 
that he has had migraine sufficient to bring him to his 
knees.  In the December 1996 outpatient treatment report, he 
indicated that the frequency and severity of his headaches 
had increased.  He also reported that the migraines were most 
commonly manifested by a dull ache.  A dull ache does not 
establish characteristic prostrating attacks.  

The veteran also reported in his February 1998 neurology 
examination that his headaches were incapacitating such that 
he must discontinue normal activity and seek medical 
attention.  In this regard, the Board notes that the 
outpatient treatment records clearly show that the veteran 
seeks medical treatment for migraines, but do not show that 
the headaches are incapacitating.  The September 1996 
outpatient treatment report shows that he missed one day from 
work due to headaches.  The report does not show, however, 
that the veteran's absence from work rises to the level of 
prostrating migraine attacks on average once a month.  The 
veteran's paycheck stubs showing that he has used sick leave 
are of low probative value because they do not show that his 
absence from work is attributable to migraines.  Accordingly, 
the Board finds that the veteran's disability picture more 
nearly approximates the criteria of characteristic 
prostrating attacks averaging one in two months for a 
10 percent evaluation.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100.

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran's claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  In reaching this decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestations 
and the impact the disability may have on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


ORDER

An increased evaluation for the residuals of a head injury is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, it appears that the 
veteran's service-connected major depression has not been 
evaluated pursuant to the amended criteria for mental health 
disorders nor has a supplemental statement of the case been 
provided to the veteran and his representative that includes 
that amended criteria.  38 C.F.R. §§ 19.30(b), 19.31.  The 
Board notes that the criteria for evaluation of mental 
disorders including major depression were amended in with an 
effective date of November 7, 1996.  See 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. § 4.130).  

The RO has only considered the veterans claim for an 
increased evaluation for major depression under the rating 
criteria for mental disorders in effect prior to November 7, 
1996.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise.  See Karnas v. Derwinski., 1 Vet. App. 
308 (1991).  

Because the RO has not considered the veterans claim under 
this change in the law, due process requires that the 
case be remanded to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that it will defer adjudication of the 
issue for an earlier effective date for the increased 
evaluation of 30 percent for major depression.  The issue of 
whether it is factually ascertainable that an increase in 
disability had occurred is contingent upon evaluation of the 
veteran's disability pursuant to the amended criteria - 
whichever criteria is more favorable to the veteran's claim.  
Karnas, supra; see also 38 C.F.R. § 3.400(o) (providing that 
an effective date for an increased evaluation is the date of 
the receipt of the claim or the date the entitlement arose, 
whichever is later).

In light of the above, and to ensure full compliance with due 
process requirements, the veterans claims are remanded to 
the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veterans complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should secure all outstanding VA 
treatment records.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the nature and extent of 
severity of his major depression.  




The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating psychiatric 
disorders should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should identify all of the 
veterans associated symptomatology in 
order to determine the impairment caused 
by major depression.  If there are other 
psychiatric disorders found, in addition 
to major depression, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than major depression is or are 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to major depression, and, if not 
so related, whether the veterans major 
depression has any effect on the severity 
of any other psychiatric disorder.  Any 
further indicated special studies should 
be conducted.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
major depression.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provide in the Diagnostic and Statistical 
Manual for Mental Disorders, in relation 
to the veterans impairment from major 
depression.  


The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veterans occupational and 
social impairment.  
If the historical diagnosis of major 
depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must 
express an opinion as to the impact of 
major depression on the veterans ability 
to obtain and retain substantially 
gainful employment.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for major 
depression with consideration of the 
previous and amended criteria for 
evaluation of mental disorders.  The RO 
should apply the criteria more favorable 
to the veteran.  

The RO should also readjudicate the issue 
of an earlier effective date for the 
increased evaluation for major 
depression. 

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
